966 So. 2d 1012 (2007)
Juwan T. EDWARD, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-3161.
District Court of Appeal of Florida, Fourth District.
October 17, 2007.
Juwan T. Edward, Immokalee, pro se.
No appearance required for appellee.
PER CURIAM.
The appellant seeks review of an order denying a motion to clarify sentence, claiming the Department of Corrections failed to properly calculate his gain time. He further claims the circuit court orally pronounced and entered a written sentence designating him as a habitual felony offender, but that his DOC classification lists him as a habitual violent felony offender. Any distinction between the legal sentence and the DOC records, if one exists, must be addressed through administrative procedures before seeking relief, pursuant to a writ of mandamus, in the circuit court. See Killings v. State, 567 So. 2d 60 (Fla. 4th DCA 1990). As such, the lower court's order denying relief is affirmed albeit for reasons other than those relied on by the trial court. Our affirmance is without prejudice to the appellant seeking administrative remedies with the DOC.
WARNER, TAYLOR and MAY, JJ., concur.